Citation Nr: 0533041	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  97-10 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
lumbosacral strain.


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to October 
1988, with additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 1996 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  This case was most 
recently remanded in September 2003 and now returns to the 
Board for appellate review.

The Board observes that the June 1996 rating decision on 
appeal denied an evaluation in excess of 10 percent for the 
veteran's service-connected back disability.  During the 
course of his appeal, the veteran was granted an increased 
rating, to 40 percent, in a January 1997 supplemental 
statement of the case.  On a claim for an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Since the benefit sought on appeal has 
not been fully granted, and since the veteran did not 
withdraw his claim of entitlement to an increased rating for 
his service-connected back disability, the matter remains 
before the Board for appellate review.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  Lumbosacral strain is manifested by severe limitation of 
motion with pain, weakened movement, fatigability, and marked 
paraspinal muscle spasms, without evidence of a fracture of a 
vertebra, demonstrable deformity of a vertebral body, 
ankylosis, arthritis, or neurological impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003), 
General Rating Formula for Diseases and Injuries of the Spine 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)), eliminated the concept 
of a well-grounded claim and redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The Court of Appeals for Veterans Claims (Court) has 
indicated that notice under the VCAA must be given prior to 
an initial unfavorable decision by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  In Pelegrini II, at 121, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103A, 38 
C.F.R. § 3.159(b), and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), that informs the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide and that, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The veteran filed his claim for an increased rating in 
January 1996 and the initial unfavorable decision was issued 
in June 1996, prior to the enactment of the VCAA.  In 
Pelegrini II, the Court clarified that where notice was not 
mandated at the time of the initial RO decision it was not 
error to provide remedial notice after such initial decision.  
See id. at 120-123.  The Court set out that the claimant need 
only be provided VCAA notice and an appropriate amount of 
time to respond, followed by proper subsequent VA process.  
See Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 
(2005) (harmless error); Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  In this 
case, after VCAA notice was provided in April 2004, the 
veteran's increased rating claim was readjudicated and a 
supplemental statement of the case was provided to the veteran 
in July 2005, such that he had the opportunity to respond to 
the remedial VCAA notice prior to the Board's review of his 
claim on the merits. 
 
To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The April 2004 letter advised the 
veteran that, to establish entitlement to an increased 
rating, the evidence must show that his service-connected 
disability had gotten worse.  The letter indicated that the 
veteran should submit recent (within the past twelve months) 
medical records.

Second, the claimant must be informed of the information and 
evidence that VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The 
April 2004 letter advised the veteran that VA was responsible 
for obtaining relevant records from any Federal agency, to 
include medical records from the military, VA hospitals, and 
the Social Security Administration (SSA),  as well as his 
service medical records, verification of his military 
service, and current treatment records from the Philadelphia 
VA Medical Center.  Such letter also advised the veteran that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, to include records from state 
or local governments, private doctors and hospitals, and 
current or former employers.  The letter also notified the 
veteran that VA would attempt to obtain private records if he 
completed and returned VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for each provider.  

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The April 2004 letter indicated that the veteran 
must provide enough information about his records so they can 
be obtained from the proper source and that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.  Pertinent to VA records, the veteran 
was asked to provide the name and location of any VA facility 
where he had received treatment and approximate dates of 
treatment.  As indicated previously, the letter also notified 
the veteran that VA would attempt to obtain private records 
if he completed and returned VA Form 21-4142, Authorization 
and Consent to Release Information to VA, for each provider.  
Such letter further advised the veteran that he should submit 
any treatment records pertinent to his back disability, 
especially those that are recent (within the last 12 months), 
to include reports or statements from doctors, hospitals, 
laboratories, medical facilities, mental health clinics, X-
rays, physical therapy records, surgical reports, etc.  The 
veteran was informed that such records should include the 
dates of treatment, findings, and diagnoses.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The April 2004 letter advised the 
veteran that, if there was any other evidence or information 
that he believed would support his claim, to inform VA, and, 
if such evidence was in his possession, to send it to VA.

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  The veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The veteran was also afforded VA examinations in October 
1996, July 1999, June 2002, July 2003, January 2005, and 
April 2005 for the purpose of adjudicating his increased 
rating claim.  Thus, the Board concludes that there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2005).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2005).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2005).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected lumbosacral strain.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to these disabilities beyond that 
which is set out herein below.  In an increased rating case 
the present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran is service-connected for lumbosacral strain, 
evaluated as 40 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, effective January 24, 1996.  
At his April 2000 Board hearing, the veteran contended that 
he had spasms in his back on a daily basis as well as pain 
radiating down his legs.  He also stated that experienced 
tingling and numbness in his feet and pain in his left arm.  
The veteran testified that he wore a back brace and had 
absent ankle jerks.  He further indicated that his back 
disability has adversely impacted his ability to participate 
in daily activities and to follow a substantially gainful 
occupation.  As such, he argued that he is entitled to a 
rating in excess of 40 percent for his service-connected back 
disability.

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the pendency of the 
veteran's appeal.  The rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg.  33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2005).

The Board initially notes that the veteran has complained of 
severe muscle spasms radiating into his legs and absent ankle 
jerks.  As such, he alleges that he has sciatic nerve damage 
as a result of his service-connected back disability.  
However, the current evidence of record fails to demonstrate 
any objective disc involvement or neurologic manifestations 
of the veteran's service-connected back disability.  While 
there are diagnoses of a profound femoral and sciatic nerve 
injury on the right side, a peroneal nerve palsy on the left 
side, femoral nerve palsy, foot drop, and denervation of the 
right iliopsoas of record, the objective medical evidence 
demonstrates that such neurological impairments were a result 
of a post-service August 1995 motor vehicle accident.  
Specifically, an August 1997 letter from Dr. J.G. indicates 
that the veteran suffered a crush injury to both lower 
extremities and, as a result of the motor vehicle accident, 
he had permanent neurologic deficits, to include a foot drop 
and numbness consistent with permanent peroneal palsy on the 
left side and, on the right side, an injury to the femoral 
nerve with subsequent quadriceps atrophy and the inability to 
forcefully extend his knee.  The Board also notes that a 
September 2002 VA record shows an impression of low back pain 
due to possible herniated disc and radiculopathy with root 
irritation at L4 and/or L5; however, an August 2002 MRI from 
the University of Pennsylvania Medical Center showed no focal 
disc herniations, central spinal canal stenosis, or neural 
foraminal narrowing.  Moreover, the April 2005 VA examiner 
attributed the veteran's absent ankle jerks to diabetic 
neuropathy.  As such, criteria pertinent to rating 
intervertebral disc syndrome, to include the September 2002 
regulation changes, are inapplicable in the instant case.  
Regarding the criteria for rating all other spine 
disabilities, the Board notes that the July 2005 supplemental 
statement of the case advised the veteran of the criteria 
effective as of September 2003 and adjudicated his claim 
under such regulations.  Therefore, there is no prejudice in 
the Board considering the September 2003 regulation changes 
in adjudicating the veteran's increased rating claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

The veteran's service-connected back disability has been 
evaluated as 40 percent disabling under Diagnostic Code 5295 
(2003).  The maximum assignable evaluation under such 
Diagnostic Code is 40 percent, which contemplates severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  The evidence of record reflects that the 
veteran had severe limitation of lumbar spine motion as well 
as marked paraspinal muscle spasms from L1 to S1 at his 
October 1996 VA examination.  As such, he was assigned a 40 
percent evaluation under Diagnostic Code 5295 (2003).

As the veteran has been assigned the maximum evaluation under 
Diagnostic Code 5295 (2003), the Board has considered whether 
he is entitled to a higher or separate evaluation under 
alternate diagnostic codes.  See Schafrath, supra.  
Diagnostic Code 5292 provides for a 10 percent evaluation for 
slight limitation of lumbar spine motion, a 20 percent 
evaluation for moderate limitation of lumbar spine motion, 
and a 40 percent evaluation for severe limitation of lumbar 
spine motion.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

When considering the veteran's back disability under the 
criteria pertinent to limitation of lumbar spine motion as in 
effect prior to September 2003, the Board finds that he is 
not entitled to a higher or separate evaluation.  The Board 
notes that an October 1996 VA examination revealed forward 
flexion to 5 degrees, backward extension to zero degrees, and 
lateral flexion to zero degrees.  Also, at a July 1999 VA 
examination, the veteran had flexion to 20 degrees, extension 
to 10 degrees, lateral flexion to 10 degrees bilaterally, and 
rotational movement 15 degrees bilaterally.  It was noted 
that the veteran had weakened movement and some excess 
fatigability.  Upon flare-ups, he had a 25 percent limitation 
of motion associated with weakened motion and fatigability.  
See DeLuca, supra.  Also, at a June 2002 VA examination, the 
veteran had extension to 5 degrees, flexion to 15 degrees, 
and lateral flexion to 10 degrees bilaterally.  However, the 
Board finds that such severe limitation of lumbar spine 
motion has already been compensated in the 40 percent 
evaluation assigned under Diagnostic Code 5295, as such 
criteria contemplates limitation of motion.  To assign a 
separate 40 percent evaluation under Diagnostic Code 5292 
would be tantamount to pyramiding as the veteran would be 
compensated twice for the same manifestations.  See 38 C.F.R. 
§ 4.14; Esteban, supra.  

The pre-September 2003 rating criteria pertaining to the 
spine also allows for a 100 percent disability rating for 
residuals of a vertebra fracture with cord involvement, 
bedridden, or requiring long leg braces.  Residuals of a 
vertebra fracture without cord involvement; abnormal mobility 
requiring a neck brace (jury mast) warrants a 60 percent 
disability evaluation.  In other cases, rate in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  Both 
under ankylosis and limited motion, ratings should not be 
assigned for more than one segment by reason of involvement 
of only the first or last vertebrae of an adjacent segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  Complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle, with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type) warrants a 100 percent disability rating.  
Complete ankylosis of the spine at a favorable angle warrants 
a 60 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (2003).  Unfavorable ankylosis of the 
lumbar spine warrants a 50 percent disability rating and 
favorable ankylosis of the lumbar spine warrants a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  

Diagnostic Codes referable to residuals of a vertebra 
fracture, with cord involvement or demonstrating abnormal 
mobility requiring a neck brace, are inapplicable as the 
medical evidence of record fails to reflect such a fracture, 
as demonstrated by the July 2003 X-rays.  Moreover, under 
Diagnostic Code 5285 (2003), the veteran is not entitled to 
an additional 10 percent for demonstrable deformity of 
vertebral body, as the evidence does not reflect such a 
deformity.  Diagnostic Codes 5286 and 5289 (2003), pertaining 
to ankylosis of the whole spine and of the lumbar spine, 
respectively, are not for application as the medical evidence 
of record demonstrates that the veteran is capable of range 
of motion, albeit severely limited.  The Board also observes 
that Diagnostic Codes 5003 and 5010, pertinent to the rating 
of arthritis, are inapplicable as there is no X-ray evidence 
of degenerative changes of the back.

As such, the Board finds that the veteran is not entitled to 
a rating in excess of 40 percent under the rating criteria in 
effect prior to September 2003.

The new regulations that became effective on September 23, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2005).  The revised criteria provide for a General 
Rating Formula for Diseases and Injuries of the Spine.  Under 
such General Formula, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

When considering the veteran's back disability under the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board finds that he is not entitled to a rating in 
excess of 40 percent.  Specifically, the General Rating 
Formula provides that an evaluation in excess of 40 percent 
is not warranted unless there is unfavorable ankylosis of the 
entire spine or the entire thoracolumbar spine.  While the 
veteran had severely limited back motion at his July 2005 VA 
examination as demonstrated by flexion to 15 degrees, 
extension to 5 degrees, right lateral flexion to 5 degrees, 
left lateral flexion to 10 degrees, and rotation to 20 
degrees bilaterally, he was capable of motion of his entire 
spine and his thoracolumbar spine.  Therefore, an increased 
evaluation in excess of 40 percent under the General Rating 
Formula is not warranted.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2005), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected back 
disability.  A review of the record, to include the medical 
evidence, fails to reveal any additional functional 
impairment associated with such disability to warrant 
consideration of alternate rating codes.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for an 
increased evaluation for his service-connected lumbosacral 
strain, that doctrine is not applicable in the instant 
appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7.

Additionally, the Board has considered whether the case 
should be referred for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2005).  The record 
does not reflect any post-service hospitalizations for the 
veteran's back disability or show that such is unusually 
manifested.  The Board observes that the July 2005 VA 
examination report reflects that the veteran last worked in 
2000 doing office work.  It was also recorded that the 
veteran had been working for the City of Philadelphia until 
his 1995 motor vehicle accident.  A January 2005 VA 
examination report shows that the veteran's 1995 accident 
caused him to be disabled.  As such, there is no evidence 
that the veteran is unemployable due solely to his back 
disability.  Therefore, the medical evidence shows that any 
objective manifestations of the veteran's back disability are 
exactly those contemplated by the schedular criteria.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

A rating in excess of 40 percent for lumbosacral strain is 
denied.



____________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


